DETAILED ACTION
Pending Claims
Claims 1-7, 9, 11-15, 17-21, and 24-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9, 11-15, 17-21 & 23) in the reply filed on February 10, 2022 has been acknowledged.  Elected claims 8 and 23 have been cancelled.
Claims 24-26 (Groups II & III) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 10, 2022.

Response to Amendment
The rejection of claims 17-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.
The rejection of claims 1-6 and 13-15 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hata et al. (JP 2002-097345 A) has been overcome by amendment.
The rejection of claims 1-4 and 13 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hahn et al. (US Pat. No. 6,028,162) has been overcome by amendment.
The rejection of claims 1-4 and 13 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hahn et al. (US Pat. No. 6,028,162) has been overcome by amendment.
The rejection of claim 23 under 35 U.S.C. 103 as being unpatentable over Hahn et al. (US Pat. No. 6,028,162) has been rendered moot by the cancellation of this claim.
The rejection of claims 14 and 15 under 35 U.S.C. 103 as being unpatentable over Hahn et al. (US Pat. No. 6,028,162) has been overcome by amendment.
The rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Hata et al. (JP 2002-097345 A) in view of Anderson et al. (US Pat. No. 5,001,173) has been overcome by amendment.
The rejection of claims 8 and 23 under 35 U.S.C. 103 as being unpatentable over Czaplicki et al. (WO 2016/149700 A1) has been rendered moot by the cancellation of these claims.
The rejection of claims 1-5, 7, 13, 17, and 19 under 35 U.S.C. 103 as being unpatentable over Czaplicki et al. (WO 2016/149700 A1) has been overcome by amendment.
The rejection of claims 8 and 23 under 35 U.S.C. 103 as being unpatentable over Shimp (US Pat. No. 4,059,550) has been rendered moot by the cancellation of these claims.
The rejection of claims 8 and 23 under 35 U.S.C. 103 as being unpatentable over Shimp (US Pat. No. 4,059,550) in view of Hata et al. (JP 2002-097345 A) has been rendered moot by the cancellation of these claims.
Claim Objections
Claims 7, 9, 11, and 17-20 are objected to because of the following informalities: 
Regarding claims 7 and 9, for improved clarity, claim 7 should specify: R2, if present, is a divalent group when any v is not 0; and R2, if present, is a divalent group other than -C(CH3)2-, -CH2- and -SO2- when all v’s are 0.  This is because the claims are substantially free of each of mobile or bound bisphenol A, bisphenol F, bisphenol S, and epoxides thereof.  Claim 9 is objected to because it is dependent from claim 7.  Appropriate correction is required.
Regarding claim 11, for improved clarity, claim 11 should specify: R2, if present, is a divalent group when any v is not 0; and R2, if present, is a divalent group other than -C(CH3)2-, -CH2- and -SO2- when all v’s are zero.  This is because the claims are substantially free of each of mobile or bound bisphenol A, bisphenol F, bisphenol S, and epoxides thereof.
Further regarding claim 11, for improved clarity, the language “a polyepoxide compound of Formula (II)” should be replaced with: a diepoxide compound of Formula (II).
Regarding claims 17-19, for improved clarity, the language “the adhesion promoter is a reaction product of” should be replaced with: the aromatic diepoxide is.
Further regarding claim 19, for improved clarity, the term “epoxy” at the end of the claim should be replaced with: diepoxy.
Regarding claim 20, for improved clarity, the language “a polyepoxide compound of Formula (II)” should be replaced with: a diepoxide compound of Formula (II).
Appropriate correction is required.
Applicant is advised that should claim 20 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimp (US Pat. No. 4,059,550).
Claims 1-7, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimp (US Pat. No. 4,059,550) in view of Hata et al. (JP 2002-097345 A).
Regarding claims 1-6, 12, and 13, Shimp discloses: (1) a coating composition (Abstract; column 1, lines 38-61), comprising: 
a binder polymer (column 1, line 64 through column 3, line 4); and 
an aromatic catalyst (column 6, line 5 through column 7, line 30),
wherein the aromatic catalyst is the reaction of an aromatic diepoxide and a sulfur-based or phosphorus-based acid (column 6, lines 5-65), the reaction product having a number average molecular weight of less than 7,000 (column 6, lines 35-42: molecular weight is approximately twice the equivalent weight);
(4) wherein the binder polymer comprises a polyester resin, acrylic resin, a polyether resin, a grafted polyester-acrylic resin, a grafted polyether-acrylic resin, a grafted polyester-epoxy resin, or a combination thereof (column 1, line 64 through column 3, line 4: see “polyether”);
(5) wherein the coating composition is a liquid thermoset coating composition (column 7, lines 41-52) that includes a crosslinker (column 4, lines 14-66); 
(6) wherein the binder polymer is incorporated into or forms a water-soluble or water-dispersible composition (Abstract; column 1, lines 38-61); 
(12) wherein the aromatic catalyst is the reaction of an aromatic diepoxide and a phosphinic acid, a phosphonic acid or phosphoric acid (column 6, lines 5-47); and
(13) wherein the aromatic catalyst is made in the presence of a hydroxyl functional organic solvent having a boiling point of about 65 to 250 oC (column 6, lines 54-59).
Shimp fails to explicitly refer to his aromatic phosphoric acid ester catalyst as: (1, 12 & 13) an aromatic adhesion promoter.  However, this aromatic phosphoric acid ester appears to be capable of behaving as an adhesion promoter because it satisfies the material/chemical limitation of the instantly claimed aromatic adhesion promoter.
Shimp fails to disclose: (1) wherein the composition is substantially free of each of mobile or bound bisphenol A, bisphenol F, bisphenol S, and epoxides thereof; (2) wherein the composition is substantially free of polyhydric phenols that exhibit an estrogenic agonist activity in the MCF-7 cell proliferation assay greater than or equal to that exhibited by 4,4'-(propane-2,2-diyl)diphenol in the assay, and epoxides thereof; and (3) wherein the composition is free of any dihydric phenols, or corresponding diepoxides, that exhibit an estrogenic agonist activity in the MCF-7 cell proliferation assay greater than about that of 4,4'-(propane-2,2-diyl)bis(2,6-dibromophenol).  Shimp expresses a preference for polyhydroxy polyether resins and adducts derived from dihydric phenols (see column 2, lines 6-17; column 6, lines 18-26 ), with a strong preference for polyhydroxy polyether resins and adducts derived from bisphenol A (see column 2, lines 15-17; column 6, lines 25-26).  Shimp makes no mention of materials derived from bisphenol F, bisphenol S, and other estrogen mimicking polyhydric phenols and epoxides thereof; and the preferred materials of Shimp are not required to be derived from bisphenol A (see column 2, lines 6-17: see polyethers of resorcinol or hydroquinone; see also column 6, lines 5-26: see phosphoric acid adducts of epoxides based on resorcinol, hydroquinone, dihydroxy-benzophenone, or dihydroxy-biphenyl).  Furthermore, the teachings of Hata et al. (see Abstract; paragraphs 0001-0003) indicate that the art has moved away from materials derived from bisphenol A, in the interest of safety.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate composition of Shimp such that it is substantially free of each of mobile or bound bisphenol A, bisphenol F, bisphenol S, (other estrogen mimicking polyhydric phenols) and epoxides thereof because: (a) Shimp expresses a preference for polyhydroxy polyether resins and adducts derived from dihydric phenols, with a strong preference for polyhydroxy polyether resins and adducts derived from bisphenol A; (b) Shimp makes no mention of materials derived from bisphenol F, bisphenol S, and other estrogen mimicking polyhydric phenols and epoxides thereof; and (c) the preferred materials of Shimp are not required to be derived from bisphenol A.  Furthermore: (d) the teachings of Hata et al. indicate that the art has moved away from materials derived from bisphenol A, in the interest of safety.
Regarding claim 7, the teachings of Shimp and the combined teachings of {Shimp and Hata et al.} are as set forth above and incorporated herein.  As discussed above, the binder of Shimp is selected from a list of materials including polyethers of resorcinol or hydroquinone (see column 2, lines 6-16).  The selection of polyethers of resorcinol or hydroquinone would have satisfied the polyether binder set forth in claim (7).
Regarding claims 9 and 11, the teachings of Shimp and the combined teachings of {Shimp and Hata et al.} are as set forth above and incorporated herein.  As discussed above, the aromatic phosphoric acid ester of Shimp is selected from a list of materials including phosphoric acid adducts of epoxides based on resorcinol, hydroquinone, dihydroxy-benzophenone or dihydroxy-biphenyl or novolak resins (see column 6, lines 5-26).  The selection of phosphoric acid adducts of epoxides based on resorcinol, hydroquinone, dihydroxy-benzophenone or dihydroxy-biphenyl would have satisfied the aromatic adhesion promoter set forth in claims (9 & 11).
Regarding claims 14 and 15, the teachings of Shimp and the combined teachings of {Shimp and Hata et al.} are as set forth above and incorporated herein.  Shimp fails to explicitly disclose: (14) wherein the adhesion promoter is present in the coating composition in amounts up to 10 wt -%; and (15) wherein the adhesion promoter is present in the coating composition in amounts of between 0.1 to 6 wt. %.  Rather, he disclose an amount of about 0.3 to 25% by weight (see column 7, lines 17-21).  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Shimp or the composition resulting from the combined teachings of {Shimp and Hata et al.} with the instantly claimed amount of adhesion promoter because: (a) Shimp discloses an amount of about 0.3 to 25% by weight; and (b) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimp (US Pat. No. 4,059,550) in view of Hata et al. (JP 2002-097345 A) and Niederst et al. (US 2015/0197657 A1).
Regarding claims 17 and 18, the combined teachings of {Shimp and Hata et al.} are as set forth above and incorporated herein.  They fail to disclose: (17) wherein the adhesion promoter is made using a tetramethyl bisphenol F (TMBPF)-based compound or a cardanol- based compound or a mixture thereof; and (18) wherein the adhesion promoter is made using TMBPF diglycidyl ether.
As discussed above, Shimp contemplates the use of various polyhydric phenol-based epoxide reactants, including bisphenol A epoxide reactants, for his aromatic phosphoric acid ester (see column 6, lines 18-26).  Furthermore, the teachings of Hata et al. indicate that the art has moved away from bisphenol A based components, in the interest of safety (see Abstract; paragraphs 0001-0003).  Niederst et al. establish that TMBPF-based reactants are recognized in the art as suitable substitutes for bisphenol-A-based reactants when avoiding the use of bisphenol-A-based reactants in coating materials (see Abstract; Table 1 and structure 6 on page 8).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of {Shimp and Hata et al.} with the instantly claimed TMBPF-based adhesion promoter because: (a) Shimp contemplates the use of various polyhydric phenol-based epoxide reactants, including bisphenol A epoxide reactants, for his aromatic phosphoric acid ester; (b) the teachings of Hata et al. indicate that the art has moved away from bisphenol-based components, in the interest of safety; (c) Niederst et al. establish that TMBPF-based reactants are recognized in the art as suitable substitutes for bisphenol-A-based reactants when avoiding the use of bisphenol-A-based reactants in coating materials; and (d) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

Response to Arguments
Applicant's arguments filed August 18, 2022 have been fully considered but they are not persuasive.
Regarding the objections (see page 8 of the response), the claimed structures still embrace the bisphenol-based materials that are also excluded.  Accordingly, the following language has been suggested: R2, if present, is a divalent group when any v is not 0; and R2, if present, is a divalent group other than -C(CH3)2-, -CH2- and -SO2- when all v’s are 0.
Regarding the rejections over Shimp (see pages 11-12 of the response), it has been found that: patents are relevant as prior art for all they contain; and nonpreferred and alternative embodiments constitute prior art – see MPEP 2123.  As discussed above: (a) Shimp expresses a preference for polyhydroxy polyether resins and adducts derived from dihydric phenols, with a strong preference for polyhydroxy polyether resins and adducts derived from bisphenol A; (b) Shimp makes no mention of materials derived from bisphenol F, bisphenol S, and other estrogen mimicking polyhydric phenols and epoxides thereof; and (c) the preferred materials of Shimp are not required to be derived from bisphenol A.  Furthermore: (d) the teachings of Hata et al. indicate that the art has moved away from materials derived from bisphenol A, in the interest of safety.

Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
October 19, 2022